Per Curiam.

It is settled in Carthew, 173. Clobery v. The Bishop of Exon, that the tenant, in a writ of right, is only demandable on the quarto die post ¡ but that the demandant is liable to be called on the *125primo die placiti, and, for non-appearance, that his default may be entered, which, if he does not appear and excuse on the quarto die post, subjects him to a nonsuit. Co. Lit. 139 b. At common law, on every continuance or day given at or before judgment, the plaintiff or demandant might have been nonsuited, and before the stat. of 2 Henry IV. after verdict, if the court gave a day to be advised, at that day the plaintiff was demandable, and therefore might have been nonsuited, if he did not then appear ; but that is remedied by our statute. After award to answer, however, or demurrer in law joined, the plaintiff, for not appearing, shall still be nonsuited, for he is not helped by the statute. As to the mis-entry of the name, it is to be considered as the clerk’s misprision and may be amended.
Judgment of nonsuit.